Name: Commission Regulation (EEC) No 2494/92 of 27 August 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 248/34 Official Journal of the European Communities 28 . 8 . 92 COMMISSION REGULATION (EEC) No 2494/92 of 27 August 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 2069/92 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 455/92 (3), as last amended by Regulation (EEC) No 21 1 6/92 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 455/92 to the quota ­ tions and other information known to the Commission HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 September 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 215, 30. 7. 1992, p. 59. (3) OJ No L 52, 27. 2. 1992, p. 34. (4) OJ No L 212, 28. 7. 1992, p. 27. 28 . 8 . 92 No L 248/35Official Journal of the European Communities ANNEX to the Commission Regulation of 27 August 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) Week No 39 from 28 September to 4 October 1992 CN code Week No 36 from 7 to 13 September 1992 Week No 37 from 14 to 20 September 1992 Week No 38 from 21 to 27 September 1992 0104 10 90 (') 48,927 48,927 48,927 0104 20 90 (') 48,927 48,927 48,927 0204 10 00 (2) 104,100 104,100 104,100 0204 21 00 (2) 104,100 104,100 104,100 0204 22 10 (2) 72,870 72,870 72,870 0204 22 30 (2) 114,510 114,510 114,510 0204 22 50 (2) 135,330 135,330 135,330 0204 22 90 (2) 135,330 135,330 135,330 0204 23 00 (2) 189,462 189,462 189,462 0204 50 11 (2) 104,100 104,100 104,100 0204 50 13 (2) 72,870 72,870 72,870 0204 50 15 (2) 114,510 114,510 114,510 0204 50 19 (2) 135,330 135,330 135,330 0204 50 31 (2) 135,330 135,330 135,330 0204 50 39 (2) 189,462 189,462 189,462 0210 90 11 O 135,330 135,330 135,330 0210 90 19 (3) 189,462 189,462 189,462 49,167 49,167 104,610 104,610 73,227 115,071 135,993 135,993 190,390 104,610 73,227 115,071 135,993 135,993 190,390 135,993 190,390 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90. (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEG) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.